Citation Nr: 0500960	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  98-12 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for mechanical low back 
pain, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from March 1988 to July 1994.

This appeal is from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Despite its age and five VA examinations, this appeal is 
significantly underdeveloped.  An April 1999 VA examiner 
opined the veteran should have electromyography (EMG) and 
nerve conduction studies to evaluate certain neurological 
symptoms.  The March 2004 VA examiner opined that the veteran 
should have magnetic resonance imaging (MRI) to evaluate 
certain lumbar intervertebral pathology.  Neither of these 
was done.  When a VA compensation examiner states that 
specific diagnostic tests are necessary, the obligation to 
perform them becomes part of VA's duty to assist a claimant 
with a claim.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).

The April 1999 VA examiner referenced a 1993 MRI study the 
report of which is not of record.  The March 2004 examiner 
did not respond to the examination request of record for 
DeLuca-type comment on limitation of range of motion and 
function of the low back by pain, fatigue, weakness or lack 
of endurance following repetitive use.

None of the VA compensation examiners reported having or 
reviewing the veteran's claims file.  The March 2004 examiner 
explicitly stated no claims file or other medical records 
were available and the examination is inadequate as a result 
in this case.  It is essential in VA examinations that a 
disability be viewed in relation to its history.  38 C.F.R. 
§ 4.1 (2004).

The veteran's representative noted that the September 1996 VA 
examiner reported the veteran's range of motion of the low 
back as full, without reporting the ranges of motion in 
degrees, and the private chiropractor reported the veteran's 
range of low back motion as limited, without reporting the 
ranges of motion in degrees, yet the statement of the case 
(SOC) apparently accepted the VA examiner's report as a basis 
to confirm the 10 percent rating while rejecting as without 
weight the chiropractor's report, because it did not report 
ranges of motion in degrees.  The RO must weigh the evidence, 
but it must state reasons why it prefers one to another item 
of evidence.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The RO made two requests for medical records from a private 
chiropractor, May and September 2003.  The doctor did not 
respond.  A June 2003 supplemental statement of the case 
(SSOC) notified the veteran of the first failure to respond.  
The April 2004 SSOC did not mention the subsequent failure to 
respond.

Regulation requires at least two attempts to obtain private 
medical records, which the RO did.  38 C.F.R. § 3.159(c)(1) 
92004).  Regulation also requires VA to notify a claimant of 
a failure to obtain requested records.  38 C.F.R. § 3.159(e) 
(2004).  The regulation does not state whether such notice is 
required upon each failure to obtain records from a single 
source.  Under the circumstances of this case, any subsequent 
SSOC can provide notice of the second failure to obtain 
evidence without undue burden on VA, regardless of whether 
the regulation actually requires such second notice.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the MRI report referenced in 
the April 1999 VA neurology examination 
report and file it in the veteran's 
claims file.

2.  Schedule the veteran for VA 
orthopedic and neurologic examinations, 
including the EMG and nerve conduction 
studies recommended by the April 1999 
examiner and the MRI recommended by the 
March 2004 examiner, to evaluate the 
severity of the veteran's low back 
disorder.  Provide the examiner with the 
claims file.

?	Based on review of the veteran's 
records, current clinical 
examination, and the EMG and MRI 
reports to be obtained in 
conjunction with this examination, 
the examiners are to provide 
opinions whether it is less than, 
equal to, or greater than 50 percent 
probable that any orthopedic or 
neurologic pathology found is part 
of the service-connected mechanical 
low back pain.

?	Based on the assessment of the full 
pathology associated with the 
service-connected mechanical low 
back pain, each examiner is to 
provide an opinion as to the 
severity of the veteran's service-
connected low back condition, 
including whether the veteran 
suffers any additional decrease in 
range of motion or other decrease in 
function due to pain, fatigue, 
weakness or lack of endurance 
following repetitive use.

3.  Readjudicate the claims at issue.  
If it remains denied, provide the 
appellant and her representative an 
appropriate supplemental statement of 
the case, noting Dr. Lovin's failure 
to respond to the September 2003 
request for records, and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




